Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are allowable. The restriction requirement related product/process, as set forth in the Office action mailed on 04/20/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of related product/process is withdrawn.  Claims 3-13 and 16-18, directed to non-elected invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
1) Claims 1-20 have been modified as below.
(Currently Amendment) A system comprising:
a metrology subsystem comprising:
an illumination source configured to provide an amount of illumination radiation directed to a first measurement site on a surface of a semiconductor wafer;
a detector configured to detect an amount of radiation collected from the first measurement site in response to the amount of illumination radiation; and
a computing system configured to:
generate values of a first plurality of features characterizing the detected amount of radiation from the first measurement site;
estimate values of one or more parameters of interest characterizing the first measurement site from the generated values of the first plurality of features of the detected amount of radiation based on a trained measurement model;
determine reconstructed values of each of the first plurality of features, wherein a reconstructed value of a feature of the first plurality of features is determined from the estimated values of the one or more parameters of interest and the generated values of each of the first plurality of features except the generated value of the feature of the first plurality of features based on a trained data reconstruction model;
estimate reconstructed values of the one or more parameters of interest characterizing the first measurement site from the reconstructed values of the first plurality of 
determine a value of a quality metric based on a difference between the estimated values of the one or more parameters of interest determined from the generated values of the first plurality of features and the reconstructed values of the one or more parameters of interest determined from the reconstructed values of the first plurality of features.

(Original) The system of Claim 1, wherein the computing system is further configured to normalize the value of the quality metric


(Currently Amended) The system of Claim 1, the computing system further configured to:
train one or more parameters of the data reconstruction model by minimizing a difference between values of a second plurality of features of a measurement of a second measurement site different from the first measurement site and reconstructed values of the second plurality of features, wherein a reconstructed value of a feature of the second plurality of features is determined from values of the one or more parameters of interest characterizing the second measurement site and the values of the second plurality of features except the feature.

(Original) The system of Claim 3, wherein the second plurality of features of the measurement of the second site are simulated.

(Original) The system of Claim 3, wherein the values of the one or more parameters of interest characterizing the second measurement site are estimated from values of the second plurality of features based on the trained measurement model.

(Original) The system of Claim 3, wherein the values of the one or more parameters of interest characterizing the second measurement site are known, reference values.

(Original) The system of Claim 1, wherein the first plurality of features is a plurality of detector signals measured in response to the detected amount of radiation from the first measurement site.

(Currently Amended) The system of Claim 1, wherein the generating of the values of the first plurality of features characterizing the detected amount of radiation from the first measurement site involves reducing a dimension of a plurality of detector signals measured in response to the detected amount of radiation from the first measurement site.



(Original) The system of Claim 8, wherein the reducing of the dimension of the plurality of detector signals involves any of a principal component analysis, a Fourier analysis, a wavelet analysis, and a discrete cosine transform analysis.

(Original) The system of Claim 1, wherein the illumination source and the detector are configured as part of any of a spectroscopic ellipsometer, a spectroscopic reflectometer, a soft x-ray reflectometer, a small angle x-ray scatterometer, an imaging system, and a hyperspectral imaging system.

(Original) The system of Claim 1, wherein the trained measurement model is any of a trained defect classification model and a trained metrology model.

(Original) The system of Claim 1, wherein the one or more parameters of interest include any of a geometric parameter of interest, a process parameter of interest, an electrical parameter of interest, and a dispersion parameter of interest.

(Original) The system of Claim 1, wherein the one or more parameters of interest include any of an overlay dimension, a critical dimension, a lithographic focus, and a lithographic dosage.

(Currently Amended) A method comprising:
providing an amount of illumination radiation directed to a first measurement site on a surface of a semiconductor wafer;
detecting an amount of radiation collected from the first measurement site in response to the amount of illumination radiation;
generating values of a first plurality of features characterizing the detected amount of radiation from the first measurement site;
estimating values of one or more parameters of interest characterizing the measurement site from the generated values of the first plurality of features of the detected amount of radiation based on a trained measurement model;


determining reconstructed values of each of the first plurality of features, wherein a reconstructed value of a feature of the first plurality of features is determined from the estimated values of the one or more parameters of interest and the generated values of each of the first plurality of features except the generated value of the feature of the first plurality of features based on a trained data reconstruction model;
estimating reconstructed values of the one or more parameters of interest characterizing the first measurement site from the reconstructed values of the first plurality of 
determining a value of a quality metric based on a difference between the estimated values of the one or more parameters of interest determined from the generated values of the first plurality of features and the reconstructed values of the one or more parameters of interest determined from the reconstructed values of the first plurality of features.

(Original) The method of Claim 14, further comprising: normalizing the value of the quality metric.

(Currently Amended) The method of Claim 14, further comprising: training one or more parameters of the data reconstruction model by minimizing a
difference between values of a second plurality of features of a measurement of a second measurement site different from the first measurement site and reconstructed values of the second plurality of features, wherein a reconstructed value of a feature of the second plurality of features is determined from values of the one or more parameters of interest characterizing the second measurement site and the values of the second plurality of features except the feature.

(Currently Amended) The method of Claim 14, wherein the generating of the values of the first plurality of features characterizing the detected amount of radiation from the first measurement site involves reducing a dimension of a plurality of detector signals measured in response to the detected amount of radiation from the first measurement site.



(Original) The method of Claim 17, wherein the reducing of the dimension of the plurality of detector signals involves any of a principal component analysis, a Fourier analysis, a wavelet analysis, and a discrete cosine transform analysis.

(Currently Amended) A system comprising:
an illumination source configured to provide an amount of illumination radiation directed to a first measurement site on a surface of a semiconductor wafer;
a detector configured to detect an amount of radiation collected from the first measurement site in response to the amount of illumination radiation; and
a non-transient, computer-readable medium storing instructions that, when executed by one or more processors, causes the one or more processors to:
generate values of a first plurality of features characterizing the detected amount of radiation from the first measurement site;
estimate values of one or more parameters of interest characterizing the measurement site from the generated values of the first plurality of features of the detected amount of radiation based on a trained measurement model;
determine reconstructed values of each of the first plurality of features, wherein a reconstructed value of a feature of the first plurality of features is determined from the estimated values of the one or more parameters of interest and the generated values of each of the first plurality of features except the generated value of the feature of the first plurality of features based on a trained data reconstruction model;
estimate reconstructed values of the one or more parameters of interest characterizing the first measurement site from the reconstructed values of the first plurality of 
determine a value of a quality metric based on a difference between the estimated values of the one or more parameters of interest determined from the generated values of the first plurality of features and the reconstructed values of the one or more parameters of interest determined from the reconstructed values of the first plurality of features; and
normalize the value of the quality metric.



(Currently Amended) The system of Claim 19, the non-transient, computer- readable medium further storing instructions that, when executed by the one or more processors, causes the one or more processors to:
train one or more parameters of the data reconstruction model by minimizing a difference between values of a second plurality of features of a measurement of a second measurement site different from the first measurement site and reconstructed values of the second plurality of features, wherein a reconstructed value of a feature of the second plurality of features is determined from values of the one or more parameters of interest characterizing the second measurement site and the values of the second plurality of features except the feature.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 14 and 19, the closest reference to Pandev et al. (US10365225) discloses a metrology system and a method thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claims 1, 14 and 19.
 	Regarding claims 1 and 19, a system comprising, “generate values of a first plurality of features characterizing the detected amount of radiation from the first measurement site;
estimate values of one or more parameters of interest characterizing the first measurement site from the generated values of the first plurality of features of the detected amount of radiation based on a trained measurement model;
determine reconstructed values of each of the first plurality of features, wherein a reconstructed value of a feature of the first plurality of features is determined from the estimated values of the one or more parameters of interest and the generated values of each of the first plurality of features except the generated value of the feature of the first plurality of features based on a trained data reconstruction model;
estimate reconstructed values of the one or more parameters of interest characterizing the first measurement site from the reconstructed values of the first plurality of features based on the trained measurement model; and
determine a value of a quality metric based on a difference between the estimated values of the one or more parameters of interest determined from the generated values of the first plurality of features and the reconstructed values of the one or more parameters of interest determined from the reconstructed values of the first plurality of features” along with other limitations in the claims. 
	Regarding claim 14, a method comprising, “generating values of a first plurality of features characterizing the detected amount of radiation from the first measurement site;
estimating values of one or more parameters of interest characterizing the measurement site from the generated values of the first plurality of features of the detected amount of radiation based on a trained measurement model;
determining reconstructed values of each of the first plurality of features, wherein a reconstructed value of a feature of the first plurality of features is determined from the estimated values of the one or more parameters of interest and the generated values of each of the first plurality of features except the generated value of the feature of the first plurality of features based on a trained data reconstruction model;
estimating reconstructed values of the one or more parameters of interest characterizing the first measurement site from the reconstructed values of the first plurality of features based on the trained measurement model; and
determining a value of a quality metric based on a difference between the estimated values of the one or more parameters of interest determined from the generated values of the first plurality of features and the reconstructed values of the one or more parameters of interest determined from the reconstructed values of the first plurality of features.” along with other limitations of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180108578, US 20170287751, US 20160282105, US 20140347666 teach metrology system using training models.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886